SiebecKee, J.
The plaintiff contends that the court erred in rejecting evidence he offered to show the difference in-value of the leased premises with and without noxious weeds' thereon and in rejecting.evidence to show that the rent reserved as cash did not express the entire consideration of the contract and that destruction of noxious weeds on the premises was a material consideration for the lease. The court also received evidence over the plaintiff’s objection to the effect that defendant employed the usual methods customarily employed by farmers in his vicinity to destroy noxious weeds. The'plaintiff complains also that the court erroneously instructed the jury as set out in the foregoing statement. It is manifest that the errors insisted on here all pertain to the question whether or not defendant breached the covenant whereby he agreed “to destroy all noxious weeds” on the premises as contemplated by the parties under their agreement. The plaintiff contends that this covenant required of the defendant to absolutely exterminate all noxious weeds *452and to surrender tbe premises entirely freed thereof. It is without dispute that the premises, when surrendered hy defendant, were not free from such weeds. The court interpreted the lease to mean that defendant did not undertake to exterminate all noxious weeds on the premises, but that he obligated himself “to adopt all reasonable means and to do all things reasonably adapted to destroy such.weeds and which were consistent with good husbandry.” We are satisfied that the court properly construed the covenant concerning defendant’s obligation to destroy noxious weeds bn the premises and committed no error in its rulings on evidence and in instructing the jury. It is clear from the surrounding facts and circumstances of the subject covered by this covenant of the lease that the parties did not intend defendant should be required to absolutely exterminate all noxious weeds on the premises and that they contemplated that defendant should employ such means and methods as good hus-bandly in this vicinity required. The jury’s general verdict in defendant’s favor is sustained by the evidence and the court properly awarded judgment in his favor.
By the Oourt. — The judgment appealed from is affirmed.